Citation Nr: 0331604	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-15 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from September 1998 to 
November 2000.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  


REMAND

Initially, the Board would point out that the Veterans Claims 
Assistance Act of 2000 (VCAA) and regulations implementing 
this liberalizing legislation are applicable to the veteran's 
claim.  The VCAA provides that VA will make reasonable 
efforts to assist claimant's in obtaining evidence necessary 
to substantiate claims, and requires VA to notify claimants 
and representatives of the evidence necessary to substantiate 
claims.  

A review of the record reveals that the RO has not complied 
with the VCAA duties to assist and notify in the issue 
presented for appellate review.  Although the veteran was 
provided the regulations governing VCAA in the May 2002 
statement of the case, and was forwarded medical release 
forms, there is no evidence he has been notified of the 
evidence necessary to substantiate his claims.  Additionally, 
he has not specifically been notified of the evidence that he 
must submit, and the evidence that VA would collect on his 
behalf in accordance with Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the Board had, in the past, 
attempted to remedy this problem without remand of the 
appeal, the decision in DAV v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003) caused this practice to be discontinued, 
because any new evidence obtained by the Board would have to 
first be considered by the RO, absent a waiver of this right 
by the appellant.  

With respect to the claim of service connection for an 
acquired psychiatric disorder, the service medical records 
show that the veteran was seen for treatment or evaluation on 
several occasions and that varied diagnoses were discussed, 
including depression/adjustment disorder with suicidal 
ideation, and major depressive disorder.  These problems 
resulted in the veteran being placed on a medical hold.  
Later assessment resulted in the finding of an adjustment 
disorder, and this was the finding on Axis I at separation.  
Axis II was a schizotypal personality disorder.  The DD form 
214 records the reason for separation as personality 
disorder.  

The RO denied this claim on the basis that the veteran only 
initially claimed service connection for a personality 
disorder, and that personality disorders are not disabilities 
for VA compensation purposes.  The veteran was provided a 
medical examination with respect to his other claimed 
disabilities, but not for an acquired psychiatric disorder.  
The Board finds that the RO failed to properly apply the duty 
to assist of VCAA with respect to the veteran's claim for 
service connection for an acquired psychiatric disorder.  An 
examination was clearly indicated in accordance with 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  This duty was 
satisfied with respect to the veteran's service connection 
claims for disabilities of the low back and wrists.

Accordingly, the case is remanded for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).

2.  After completing the above 
development, the veteran should be 
provided a VA psychiatric examination.  
The veteran's claims folder must be 
provided to the doctor for review in 
conjunction with the examination.  The 
doctor is requested to review the 
veteran's service medical records, and 
any other relevant evidence which might 
be obtained on remand, to obtain an 
accurate psychiatric clinical history.  
The doctor is requested to complete a 
psychiatric examination and to provide a 
complete multiaxial diagnoses, 
identifying any current diagnoses for the 
veteran which are supported by the 
clinical history and current examination.  
The doctor is also requested to provide 
an opinion whether any current diagnosis 
for Axis I is causally or etiologically 
related to the veteran's active military 
service.  A complete statement of reasons 
and bases for any opinions provided is 
essential.  

3.  The RO should then readjudicate the 
veteran's pending claims, with 
consideration of any additional evidence 
added to the record, and of the results 
of the psychiatric examination.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which includes a discussion of 
compliance with VCAA requirements and any 
evidence that is obtained.  The veteran 
should be provided with an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board after compliance 
with all appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


